IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALEXANDER WELTER,

Civil Action No. 19-415
Magistrate Judge Maureen P. Kelly

Plaintiff,
Vv.

CORRECT CARE SOLUTIONS, JERRY
BOYLE, JORGE DOMINICIS, PATRICK
COMMISKEY, JUDDBAZZEL, MIKE
HERBIK, MARCY DUDDY, DEAN
RIEGER, JOHN HOCHBERG, RICH
ELLERS, TINA MCCULLOUGH, LEILANI
BOULWARE, STAN WOFFORD, JON
BOSCH, KIM CHRISTIE, DEPARTMENT
OF CORRECTIONS, SCI FAYETTE, JOHN
WETZEL, JOSEPH SILVA, STEPHANIE
WOOD, MARK CAPOZZA, DR.
SAAVEDRA, and DEBRA HAWKINBERRY

Re: ECF No. 16

Defendants.

4444 a a ae a a a ee a a a a a aa

MEMORANDUM ORDER

Plaintiff Alexander Welter is a prisoner currently incarcerated at the State Correctional
Institution F ayette (“SCI — Fayette’), and brings this pro se civil rights action pursuant to 42 U.S.C.
§ 1983, alleging that all named Defendants have shown a deliberate indifference to Ms. Welter’s
medical needs and have failed to provide safe and gender appropriate housing. ECF No. 3.
Pending now before the Court is Plaintiff's second Motion for Preliminary Injunction, ECF No.
16, seeking an Order requiring various defendants, including the Pennsylvania Department of
Corrections (“DOC”), to provide an independent medical evaluation of her gender dysphoria

treatment to determine the medical necessity of gender confirmation surgery and permanent facial
hair removal. ECE No. 16 at 13. In addition, Plaintiff seeks an Order requiring an immediate
transfer to a female prison facility. Id. The pending Motion mirrors identical allegations and
requested relief in a prior Motion for Preliminary Injunction, filed just two months earlier. ECF
No. 1-6.

Due to the serious nature of Plaintiff's allegations, this Court scheduled a Video Status
Conference, which occurred on April 29, 2019. ECF No. 6. Plaintiff appeared by video and counsel
for the Pennsylvania Department of Corrections (“DOC”) entered a special appearance for
purposes of the Motion. The Court reviewed Plaintiffs current status. ECF No. 7. Plaintiff stated
that she was receiving medical treatment for her gender dysphoria in the form of hormonal therapy
and was receiving mental health treatment, and indicated that she was feeling better. She indicated
that she was not in physical danger due to her transgender status. DOC counsel informed the Court
that Plaintiff was in the process of consideration for gender reassignment surgery and special —
housing with other similarly identifying transgender inmates, but the process had been halted due
to Plaintiff's misconduct, including igniting a fire in her cell. Plaintiff conceded that she had
started a fire in anger and that she understood the danger created to herself, and to inmates and
staff at her facility.

The Court reviewed the strict standard for the issuance of a Preliminary Injunction, as well
as DOC policy guidelines regarding gender reassignment and dysphoria. Plaintiff stated her
understanding of the gender reassignment process and her willingness to adhere to the required
steps for treatment. Based upon the information provided to the Court regarding Plaintiff's
condition and the absence of any immediate danger or threats to Plaintiff's well-being, the Court

denied Plaintiff's Motion for Preliminary Injunction. ECF No. 11.
The pending Motion for Preliminary Injunction does not provide any additional facts or
arguments that were not previously considered by the Court in resolving the initial motion. ECF
No. 16. As was previously explained to Plaintiff, to obtain the “extraordinary remedy” of a
preliminary injunction, the moving party must establish: “(1) a likelihood of success on the merits;
(2) that [she] will suffer irreparable harm if the injunction is denied; (3) that granting preliminary

relief will not result in even greater harm to the nonmoving party; and (4) that the public interest

 

favors such relief.” Kos Pharm.., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004). Simply,
Plaintiff has not presented facts or evidence that establish that she will suffer irreparable harm if
the requested injunction is denied. Plaintiff does not allege that medical treatment for her gender
dysphoria and/or assessment for gender reassignment has been terminated, nor does she allege that
she is in obvious danger of physical harm that is not being adequately addressed by DOC officials.
An appropriate Order follows.
ORDER

This 13" day of September, 2019, upon consideration of Plaintiff 5 Motion for Preliminary

Injunction, ECF No. 16, and the exhibits submitted to the Court in support thereof, IT IS HEREBY

ORDERED that Plaintiff's Motion for Preliminary Injunction is denied.

K Shaul

MAUREEN P, KEYLY
UNIT ATES MAGISTRAYE JUDGE

  
  
 

ce: All counsel of record via CM/ECF

Alexander Welter
NK8791

SCI Fayette

48 Overlook Drive
LaBelle, PA 15450
